Citation Nr: 1032358	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  08-00 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether an IBOT Powered Mobility Wheelchair is medically suitable 
for the Veteran's service-connected T-7 spinal cord injury.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The Veteran has verified periods of service with the Army 
Reserves and National Guard from April 11, 1979 to July 16, 1979; 
June 11, 1983 to June 25, 1983; and from May 26, 1984 to October 
19, 1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 decision of the Department of 
Veterans Affairs (VA) Memphis Medical Center Prosthetic Treatment 
Center.  In March 2008, the Veteran testified before the 
undersigned at a Travel Board hearing at the Nashville, Tennessee 
Regional Office (RO).

A Brief of Appellant in Appealed Case was submitted by the 
Veteran's accredited representative in July 2010.


FINDINGS OF FACT

1.  On September 14, 2009, the Board issued a decision dismissing 
an appeal addressing the issue of whether an IBOT Powered 
Mobility Wheelchair is medically suitable for the Veteran's 
service-connected T-7 spinal cord injury .

2.  Prior to the September 14, 2009, decision the Veteran's 
service representative was not provided an opportunity to review 
the claims file in accordance with a prior agreement with the 
Board.

3.  In a November 1984 rating decision, service connection was 
granted for fracture of the spine with compression fracture at T-
7 with spinal cord injury and paraplegia and paralysis of bowel 
and bladder function; a 100 percent rating was assigned; special 
monthly compensation was granted; and additional aid and 
attendance allowance was granted.

4.  VA has provided the Veteran with a Permobile Trax 4x4 power 
wheelchair.

5.  The Veteran seeks to have VA provide an IBOT Powered Mobility 
Wheelchair.

6.  The Memphis VA Medical Center Prosthetic Treatment Center 
denied the Veteran's request for an IBOT Powered Mobility 
Wheelchair.

7.  The issue of whether an IBOT Powered Mobility Wheelchair is 
suitable for the Veteran's service-connected T-7 spinal cord 
injury is a medical determination.


CONCLUSIONS OF LAW

1.  Vacatur of the Board's September 14, 2009, addressing the 
issue of whether an IBOT Powered Mobility Wheelchair is medically 
suitable for the Veteran's service-connected T-7 spinal cord 
injury is warranted.  38 U.S.C.A. §§ 7103(c), 7104(a) (West 
2002); 38 C.F.R. § 20.904 (2009).

2.  The Board does not have jurisdiction as to medical 
determinations of suitability for medical treatment.  38 C.F.R. § 
20.101(b) (2009); see also 38 U.S.C.A. §§ 511(a), 7104(a) (West 
2002 & Supp. 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board of Veterans' Appeals (Board) may vacate an appellate 
decision at any time upon request of the appellant or his or her 
representative, or on its own motion, when a claimant has been 
denied due process of law or has been granted benefits based on 
false or fraudulent evidence.  38 C.F.R. § 20.904.  For the 
reasons discussed below, the September 14, 2009, Board decision 
is vacated.  

A review of the record shows the Veteran's service representative 
was not provided an opportunity to review the claims file in 
accordance with a prior agreement with the Board before the 
issuance of the September 14, 2009, decision.  It was agreed at 
the Veteran's March 2008 hearing that in accordance with a prior 
settlement agreement between the Board and the Paralyzed Veterans 
of America that following a travel Board hearing the service 
representative's national appeals office would be provided an 
opportunity to review the claims file before final appeal review.  
Therefore, vacatur of the September 14, 2009, Board decision is 
required.

Appellate Jurisdiction Determination

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  There are 
some claims to which VCAA does not apply.  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001).  It has been held not to apply to 
claims based on allegations that VA decisions were clearly and 
unmistakably erroneous.  Id.  It has been held not to apply to 
claims that turned on statutory interpretation.  Smith v. Gober, 
14 Vet. App. 227, 231-2 (2000).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the provisions 
pertaining to VA's duty to notify and to assist do not apply to a 
claim if resolution of the claim is based on interpretation of 
the law, rather than consideration of the factual evidence.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The Court 
has also held that compliance with the VCAA is not required if 
additional evidence could not possibly change the outcome of the 
case.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  
When it is clear that there is no additional evidentiary 
development to be accomplished, there is no point in remanding 
the case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

In a November 1984 rating decision, service connection was 
granted for fracture of the spine with compression fracture at T-
7 with spinal cord injury and paraplegia and paralysis of bowel 
and bladder function; a 100 percent rating was assigned; special 
monthly compensation was granted; and additional aid and 
attendance allowance was granted.

Due to the Veteran's disability, VA has most recently provided 
the Veteran with a Permobile Trax 4x4 power wheelchair.  The 
Veteran has also reported using a manual wheelchair.

The Veteran currently seeks to have VA provide an IBOT Powered 
Mobility Wheelchair.  He asserts that this type of wheelchair 
better suits his disability, his automobile, and his house.

The Veteran was provided medical assessments in order to 
ascertain if this type of wheelchair was suitable to his 
disability and living situation.  A December 2006 home evaluation 
yielded a finding that there would not be safe usage of this type 
of wheelchair in his domicile.

In April 2007, the Chief of VA Orthopaedics indicated that the 
use of the IBOT would not put more strain on the Veteran's 
shoulders than a manual wheelchair and would probably provide 
less strain.  She stated that the IBOT would not cause 
significantly increased shoulder problems.  The record also 
contains an August 2007 Functional Capacity Evaluation 
recommending the IBOT and signed by a clinician at the Memphis VA 
Medical Center, and the Veteran.  However, in June 2007, the 
Interim Chief, SCI/D, disagreed with the April 2007 finding of 
suitability of the IBOT wheelchair.  He stated that he had also 
requested that the regional decision panel reconvene and again 
address the Veteran's request.  By letter dated in September 
2007, the Memphis VA Medical Center Prosthetic Treatment Center 
denied the Veteran's request for an IBOT Powered Mobility 
Wheelchair noting that it had received the response from VA 
Central Office.  The Memphis VA Prosthetic Center noted that 
extensive review of the Veteran's progress notes, IBOT 
evaluation, Functional Capacity Evaluation had been conducted, 
and that it was the decision of Central Office to uphold the 
previous denial.

In the December 2007 statement of the case, the Memphis VA 
Medical Center stated that not only had its staff ultimately 
determined that the IBOT was not medically appropriate for the 
Veteran's powered mobility needs, but that its decision had 
subsequently been reviewed on two separate occasions by the Under 
Secretary for Health's Designees, the Director of Spinal Cord 
Strategic Healthcare Group and the Prosthetic & Clinical 
Logistics Officer, both of whom upheld the medical decision to 
deny approval of the IBOT.  In the statement of the case, it was 
explained that all pertinent clinical evaluations and medical 
examinations with regard to the Veteran's request for the IBOT 
were evaluated at the highest levels by medical staff at the 
Memphis VA Medical Center and by VA Central Office in Washington, 
D.C., and that it was determined that there was no medical need 
for a change in prescription of his current powered mobility.

A review of the record discloses that the issue of whether an 
IBOT Powered Mobility Wheelchair is suitable for the Veteran's 
service-connected T-7 spinal cord injury is a medical 
determination.  In order for the Board to adjudicate an issue, 
there must be a remaining question of law or fact to be decided.  
The Board's jurisdiction extends to "all questions of law and 
fact necessary to a decision by the [Secretary] under a law that 
affects the provision of benefits by the Secretary."  See 38 
C.F.R. § 20.101(a); see also 38 U.S.C.A. §§ 511(a), 7104(a).  
However, the Board's jurisdiction does not extend to medical 
determinations, such as the appropriateness of specific types of 
medical care and treatment for an individual, including whether a 
particular drug should be prescribed, whether a specific type of 
physiotherapy should be ordered, and other such judgmental 
treatment decisions with which an attending physician may be 
faced.  See 38 C.F.R. § 20.101(b).

There is a difference between eligibility, i.e., whether the 
Veteran is eligible for treatment in general including whether 
the Veteran is eligible for a wheelchair, and whether a 
particular type of treatment, i.e., the IBOT wheelchair, is 
suitable.  Here, the question before the Board is whether the 
IBOT is medically suitable for the Veteran.  Whether the 
Veteran's disability is best treated via a manual wheelchair or a 
particular type of motorized device is a medical determination 
made by medical personnel.  As noted, the Memphis VA Medical 
Center Prosthetic Treatment Center ultimately determined that the 
IBOT was not medically suitable in this case.

The Board acknowledges the serious nature of the Veteran's 
service-connected disability; however, because the determination 
in this case involves the suitability of a particular type of 
medical treatment, the Board does not have jurisdiction over the 
issue and the appeal will be dismissed on that basis.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The September 14, 2009, Board decision addressing the issue of 
whether an IBOT Powered Mobility Wheelchair is medically suitable 
for the Veteran's service-connected T-7 spinal cord injury is 
vacated.

The appeal is dismissed for lack of jurisdiction.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


